DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 1/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al. (US 2012/0329921).
Regarding claims 1-4
Vasudevan teaches an inkjet ink composition comprising about 1.0 to about 6.0 wt % of a self-dispersed pigment, about 0.1 to about 3.0 wt % polyurethane (i.e. polymer dispersant associated with pigment), 800-1,800 ppm of potassium counter ions (i.e. monovalent, non-metallic, alkali metal salt at a concentration of 0.8 to 1.8 %), at least one water-soluble solvent, at least one surfactant, oleic acid, and the balance being an aqueous carrier (claim 13).
Here the ranges of the amounts of pigment, dispersant, and the ratio of pigment to monovalent salt overlap between the reference and the instant invention. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 5-7
The pigment crash point relative to the concentration of the monovalent salty is a property of the composition, and since the references teaches or suggest those limitations it would also be expected to have or meet these properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses 
Regarding claims 8-9
Although, Vasudevan is primarily directed towards a black ink, Vasudevan also teaches that many ink jet printers can produce multicolor images by ejecting different color inks, for example cyan, magenta, yellow in addition to black (paragraph 0012). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Vasudevan, by providing an ink set of comprising cyan, magenta, yellow, and black inks, by replacing the black pigment in the ink of Vasudevan with cyan, yellow, or magenta pigments, with a reasonable expectation of success, as suggested by Vasudevan.
Regarding claim 10
The stability of the ink, and its reaction to being printed on paper are properties of the composition, and as the reference teaches or suggest all of the limitations of the ink, it would be expected to also possess the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-13 of copending Application No. 16/605,250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘250 patent teaches the use of a pigment and dispersant, and a monovalent potassium salt in overlapping amounts, making the claimed composition and amounts obvious. (see claim 1). As to the property limitations, the ‘250 patent teaches or suggest the same composition, and as such is expected to also possess the same properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 16-18 of U.S. Patent No. 10,975,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘256 patent teaches overlapping ranges of the components which are .

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 17-18 of U.S. Patent No. 10,920,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘095 patent teaches overlapping ranges of the components which are obvious. The additional components are not excluded by the comprising language of the instant claims, and as the patent teaches or suggest the same composition it is also expected to possess the same properties.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 copending application number No. 16/308,902 (the reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘902 patent teaches overlapping ranges of the components which are obvious. The additional components are not excluded by the comprising language of the instant claims, and as the patent teaches or suggest the same composition it is also expected to possess the same properties.

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,723,123. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘123 patent teaches overlapping ranges of the components which are obvious. The additional components are not excluded by the comprising language of the instant claims, and as the patent teaches or suggest the same composition it is also expected to possess the same properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734